844 So.2d 700 (2003)
Eric O. WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D02-4142.
District Court of Appeal of Florida, Second District.
April 30, 2003.
SILBERMAN, Judge.
Eric O. Williams appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court ruled the motion was facially insufficient. We affirm.
*701 Williams listed four actions by trial counsel that he alleged constituted ineffective assistance of counsel. We agree with the trial court's ruling that Williams' sworn motion is facially insufficient because it fails to allege that but for counsel's errors, he would not have pleaded no contest. See Davis v. State, 697 So.2d 957, 958 (Fla. 2d DCA 1997); Richardson v. State, 829 So.2d 364, 365 (Fla. 1st DCA 2002); Brazeail v. State, 821 So.2d 364, 368 (Fla. 1st DCA 2002).
We affirm without prejudice to Williams' right to file a facially sufficient rule 3.850 motion. Because the two-year limit for filing rule 3.850 motions expired while this motion was pending, we direct that Williams may file another rule 3.850 motion within thirty days of the date of this court's mandate, and the trial court shall not deem it untimely or deem it successive based upon the motion Williams filed in this proceeding. See Lewis v. State, 777 So.2d 1083 (Fla. 2d DCA 2001); Lanier v. State, 800 So.2d 242, 243 (Fla. 2d DCA 2001).
Affirmed.
FULMER and KELLY, JJ., concur.